DETAILED ACTION
	Claims 18-24 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21 and 1/5/21 were filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claims 19-20 are objected to because of the following informalities:
“decompoed” should be “decomposed.”  Correction is required.
102 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Heinonen et al. (Advances in Chemical Engineering, Volume 42, Chapter 5 (2013)).
Heinonen discloses the hydrolysis of biomass comprising lignocellulosic materials followed by chromatographic separation to form a decomposition extract, wherein the biomass may be bagasse from sugarcane (Abstract and Table 5.1 on page 265).  Paragraph 42 of the present specification as published states that “a bagasse decomposition extract has an excellent deodorant action.”  Therefore, the bagasse decomposition extract is itself a deodorant comprising an active ingredient as recited by claim 18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-24 are rejected under 35 U.S.C. 103 as unpatentable over  Heinonen et al. (Advances in Chemical Engineering, Volume 42, Chapter 5 (2013)).
As to claims 18-24, Heionen discloses the hydrolysis of biomass comprising lignocellulosic materials using an acid treatment (claim 2) to form a decomposed liquid, wherein the biomass may be bagasse from sugarcane (Abstract and Table 5.1 on page 265).  The hydrolyzed bagasse is then fractionated using chromatographic/adsorption techniques in order to separate and recover the monosaccharide fraction, hydrolysis acid fraction, and byproduct/phenol fractions (“bagasse decomposition extracts”)(pages 262-264 and Section 4 on pages 285-286).  The chromatographic technique may involve using polystyrene-divinylbenezene (PS-DVB) as the fixed carrier (a “synthetic adsorbing agent” of claims 21-22 and 24 as well as an “ion exchange resin” of claim 21, and which is also an aromatic resin of claim 23 which is unsubstituted as recited by claim 24), and wherein the bagasse decomposition extract is a fraction obtained by st paragraph).  
As to claims 19-24, Heionen does not further expressly disclose a single, specific embodiment wherein the extract is obtained from bagasse and the decomposition treatment is an acid treatment as recited by claim 19.  Nor does Heionen expressly teach that the volume ratio of ethanol/water in the mixed solvent is 50/50 to 60/40 as recited by claim 24.
As to claims 19-24, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Heionen by selecting bagasse as the source of the extract and an acid treatment as the manner of hydrolyzing the bagasse so as to form the decomposition extract, since Heionen expressly teaches that hydrolyzed extract may be formed using bagasse and that acid may be used to perform the hydrolysis, such that the skilled artisan reading 
Regarding claim 24, it further would have been prima facie obvious to select a ratio of ethanol to water that is within the recited range, since Heionen teaches that the ethanol will alter the distribution coefficient of the adsorbing components between the bulk solution phase and solution phase inside the resin pores, such that the skilled artisan would recognize the amount of ethanol relative to the water as being a result effective variable that will affect the ability to successfully separate the acid, monosaccharide, and byproduct fractions.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Alternatively, the Office notes that all of claims 19-24 are written in the form of product by process claims, such that their patentability is determined by the structure of the product and not by the recited steps by which the product is obtained.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim." ). 
	Additionally, “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989) (The prior art disclosed human nerve growth factor (b-NGF) isolated from human placental tissue. The claim was directed to b-NGF produced through genetic engineering techniques. The factor produced seemed to be substantially the same whether isolated from tissue or produced through genetic engineering. While the applicant questioned the purity of the prior art factor, no concrete evidence of an unobvious difference was presented. The Board stated that the dispositive issue is whether the claimed factor exhibits any unexpected properties compared with the factor disclosed by the prior art. The Board further stated that the applicant should have made some comparison between the two factors to establish unexpected properties since the materials appeared to be identical or only slightly different.). 
	As a result, the compositions of the product by process claims are viewed as rendered prima facie obvious by the composition disclosed by Heionen even if not formed by exactly the same method steps since the Heionen composition appears substantially identical to the composition of the claims since it is also a bagasse decomposition extract.  Specifically, claim 24 is viewed as rendered prima facie obvious 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/222,343.
This is a provisional nonstatutory double patenting rejection.
The claims are directed to an invention not patentably distinct from the claims of the copending application. Specifically, see above.
Although the copending claims are method claims, the present application was not filed as a divisional application.  Therefore, the safe harbor provisions of 35 USC 121 do not apply here.

Although the copending claims do not expressly disclose that the composition is a deodorant, the bagasse decomposition extract will possess deodorizing properties and is therefore itself a deodorant.  
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        



/Patricia Duffy/Primary Examiner, Art Unit 1645